                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    THE CALIFORNIA BEACH CO. LLC,                     Case No. 19-cv-08426-YGR
                                                      Plaintiff,
                                   8
                                                                                          ORDER RE: PRELIMINARY INJUNCTION
                                                v.
                                   9
                                                                                          Re: Dkt. No. 22
                                  10    HAN XIAN DU,
                                                      Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court previously issued a temporary restraining order (“TRO”) as to defendant Han

                                  14   Xian Du. (Dkt. No. 22.) In that order, the Court stated that the TRO would become permanent

                                  15   effective Wednesday, January 22, 2020 unless the Court received an opposition from Du, or

                                  16   received a request from plaintiff The California Beach Co. LLC (“CBC”) regarding any change in

                                  17   the scope of the injunction. (Id. at 3-4.) The Court received no objection from Du, and received

                                  18   no request to change the scope of the injunction from CBC.

                                  19          Accordingly, for the reasons stated in the TRO, the injunction in the TRO is permanent

                                  20   effective Wednesday, January 22, 2020.

                                  21          IT IS SO ORDERED.

                                  22

                                  23   Dated: January 24, 2020

                                  24
                                                                                                      YVONNE GONZALEZ ROGERS
                                  25                                                                 UNITED STATES DISTRICT JUDGE
                                  26

                                  27

                                  28
